*365
ON CONFESSION OF ERROR

PER CURIAM.
Appellant, Anat Baniel, appeals the Final Judgment of Foreclosure rendered pursuant to a Motion for Summary Judgment filed by Appellee, Aurora Loan Services, LLC. Appellee confesses error and requests that the Final Judgment be reversed and this case remanded to the trial court so that Appellee may properly address the affirmative defenses filed by Appellant and refile an appropriate Motion for Summary Judgment. Accordingly, we reverse and remand this case to the trial court for further proceedings.
REVERSED and REMANDED.
ORFINGER, C.J. SAWAYA and TORPY, JJ., concur.